UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

SHELBY LOWERY CIVIL ACTION
VERSUS

ACE AMERICAN INSURANCE NO.: 17-248-BAJ-RLB
COMPANY ET AL.

RULING AND ORDER

Before the Court is Defendants’ Motion to Limitl the Testimony (Doc. 46)

of Plaintiff’s vocational rehabilitation expert, Lacy Sapp. For the reasons that follow,

the Motion (Doc. 46) is GRANTED.

I. BACKGROUND

This is a car~accident case. (Doc. 1). It arises from a collision on Jefferson
Highway in Baton Rouge, Louisiana- (Id. at 1| 3). Shawn Williams was driving a van
for his employer, Sherwin-Williams. (Id. at 1| 4). Shelby Lowery was travelling in an
ambulance, working as a paramedic. (Id. at 1[ 3). Williarns tried to turn onto Jefferson

Highway but instead struck the ambulance (Id. at 11 5). Lowery sued. (Id.).

Lowery hired Lacy Sapp as a vocational rehabilitation expert. (Doc. 46-2). Sapp
offers a future-damages opinion that assumes that Lowery’s injuries will prevent him
from continuing to work as a paramedic. (Id. at 8). Defendants move to exclude that

opinion. (Doc- 46).

II. LEGAL STANDARD

Because PlaintiH` offers Sapp’s testimony, Plaintiff must show that (1) Sapp’s
testimony is based on sufficient facts or data, (2) Sapp’s testimony is the product of
reliable principles and methods, and (3) Sapp has applied the principles and methods
reliably to the facts of the case- See Carlson v. Bioremedi Therapeutic Sys., Inc., 822

F.3d 194, 199 (5th Cir. 2016) (citing FED. R. EVID. 702).
III. DISCUSSION

Plaintiff returned to full-time work as a paramedic about three months after
the accident. (Doc. 46-3 at 81). Almost two years later, Plaintiff is still working full-
time as a paramedic. (Docs. 46-1 at 1; 55 at 4). No doctor placed him on any restriction
that affects his ability to work as a paramedic. (Doc. 46-4 at 66~68). No doctor opines
that he will be required to quit his job. (Id.). Two doctors opine that he can work as a

paramedic “as long as he can tolerate it.” (Id.).

Yet Sapp assumes that Plaintiff “is unable to return” to his work as a
paramedic. (Doc. 46-2 at 7). Sapp bases that assumption on Plaintiff s “concern” that
he may not be able to “tolerate” the work much longer-not on Plaintiff s medical or

employment records. (Doc. 46-4 at 81).

Sapp’s opinion is not admissible because it is not reliable. See FED. R. EVID.
702. lt is based on Plaintiff s “unsupported speculation or subjective belief’ that he

may not be able to work as a paramedic sometime in the future.1 See Johnson v.

 

1 Plaintiff asserts_without citing to the record_that his doctors have opined that he “will
eventually not be able to tolerate working as a paramedic[.]" (Doc. 55 at 4). The Court has reviewed
the record and found no testimony to support the assertion

2

Arkema, Inc., 685 F.3d 452, 459 (5th Cir. 2012). Because Sapp’s opinion is unreliable,
the Court must exclude it. See Bu,rleson, U. Tex. Dep’t of Criminal Justice, 393 F.3d
577, 587 (5th Cir. 2004) (aflirming exclusion of expert opinion that was based on
speculation)_

Separately, Sapp’s opinion is not admissible because it is not relevant. See FED.
R. EVID. 402. Evidence is relevant if it has any tendency to make a fact of consequence
more or less probable than it would be without the evidence. FED. R. EVID. 401.
Evidence that is not relevant is not admissible. FED. R. EVID. 402. Because Sapp’s
opinion is “based on totally incorrect facts” and “unfounded assumptions” about
Plaintiffs ability to continue working as a paramedic, the opinion has no tendency to

make any fact of consequence more or less probable than it would otherwise be. See

Gu,il£ory v. Domtar lndus., Inc., 95 F.3d 1320, 1331 (5th Cir. 1996).

IV. CONCLUSION
Accordingly,

IT IS ORDERED that Defendants’ Motion to Limit the Testimony of Lacy
Sapp (Doc. 46) is GRANTED. Sapp may not offer any opinion that is based on the

assumption that Plaintiff will not be able to continue working as a paramedic.

Baton Rouge, Louisiana, this 2 z day of February, 2019.

@;.QSL._

JUDGE BRIAMJACKSON
UNITED sTATEs DISTRICT coUR'r
MIDDLE DISTRICT oF LoUIsIANA

